DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-45 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 24-38, in the reply filed on July 16, 2021 is acknowledged.
Claims 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 16, 2021.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2017/083116, filed on December 15, 2017, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application 16306716.8, filed on December 16, 2016. A certified copy of the foreign priority document has been filed in this application on June 17, 2019.   

Information Disclosure Statement


Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 7, line 12. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 31 and 32 are objected to in the recitation of the abbreviations “FPP”, “DXP”, and “IPP” and in the interest of improving claim form, it is suggested that the noted terms be amended to recite the full term for which the abbreviation is used, i.e., farnesyl pyrophosphate, 1-deoxy-D-xylulose 5-phosphate, and isopentenyl-diphosphate.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Deinococcus bacterium without the genetic modification and decreased phytoene desaturase activity as compared to a corresponding Deinococcus bacterium without the genetic modification”, an amendment to claim 31 to recite “increased FPP synthase activity as compared to a corresponding wild-type Deinococcus bacterium”, and an amendment to claim 32 to recite “increased DXP synthase and/or IPP isomerase activities as compared to a corresponding wild-type Deinococcus bacterium”.
Claim 29 is indefinite in the recitation of “mutation improving phytoene synthase activity”. The term “improving” in the noted phrase is unclear absent a statement defining to what the activity is being compared. The term “improving” is a relative term and the claim should define and clearly state as to what the activity is being compared. The applicant may consider an amendment to recite “a gene encoding a phytoene synthase comprising a mutation improving phytoene synthase activity as compared to the phytoene synthase activity of the corresponding phytoene synthase without the mutation”. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of producing phytoene comprising culturing a recombinant Deinococcus bacterium under conditions suitable to produce phytoene, and optionally recovering said phytoene, wherein said recombinant Deinococcus bacterium comprises a disrupted phytoene desaturase gene and overexpresses a phytoene synthase gene and optionally overexpresses a 1-deoxy-D-xylulose 5-phosphate synthase (DXS) gene or a R238C mutant thereof, overexpresses an isopentenyl-diphosphate delta-isomerase (IDI) gene, and overexpresses a farnesyl pyrophosphate synthase (FPPS) gene, does not reasonably provide enablement for all recombinant Deinococcus bacteria as recited by the claims. The specification does not 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “…no current methods are available for producing phytoene via any biological process, and in particular for producing phytoene exempt of phytofluene…The present invention relates to a recombinant Deinococcus bacterium which is genetically modified to produce and accumulate substantial amount of phytoene, preferably exempt of phytofluene, and the use of said recombinant bacterium to produce phytoene” (p. 1, line 27 to p. 2, line 5). 
The breadth of the claims: The claims recite a genus of recombinant Deinococcus bacteria genetically modified to exhibit increased phytoene synthase activity and decreased phytoene desaturase activity, optionally wherein the phytoene synthase is encoded by a native phytoene synthase comprising a mutation improving Deinococcus bacteria are genetically modified to express a gene encoding a feedback resistant phytoene synthase (claim 30), further exhibit increased FPP synthase activity (claim 31), further exhibit increased DXP synthase and/or IPP isomerase activities (claim 32), produce at least 20 mg/g DCW (dry cell weight) of phytoene (claims 35-36), and produces only one isomer of phytoene which is 15-cis phytoene, and does not produce phytofluene, ζ-carotene, neurosporene or lycopene (claim 37).
The genetic modification(s) to improve phytoene synthase activity, increase phytoene synthase activity, decrease phytoene desaturase activity, express a gene encoding a feedback resistant phytoene synthase, exhibit increased FPP synthase activity, exhibit increased DXP synthase and/or IPP isomerase activities, produce at least 20 mg/g DCW (dry cell weight) of phytoene, and produce only one isomer of phytoene which is 15-cis phytoene without producing phytofluene, ζ-carotene, neurosporene or lycopene is/are unlimited and encompasses, e.g., any genetic modifications to proteins and nucleic acids that can serve as transcription/translation regulators and/or activators/inhibitors of the activities of the recited proteins; and/or mutations in the regulatory/coding regions of genes to activate/inactivate the activities of the recited proteins. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”
e.g., Ausich et al., US Patent 5,545,816; cited on the IDS filed on June 17, 2019). The prior art also taught a Deinococcus bacterium with a disrupted phytoene desaturase gene, which accumulated 15,15’-cis-phytoene as the only detectable carotenoid (see, e.g., Xu et al. (Microbiol. 153:1642-1652, 2007; cited on the IDS filed on June 17, 2019). 
However, the scope of modifications that increase phytoene synthase activity, decrease phytoene desaturase activity, express a gene encoding a feedback resistant phytoene synthase, exhibit increased FPP synthase activity, exhibit increased DXP synthase and/or IPP isomerase activities, produce at least 20 mg/g DCW (dry cell weight) of phytoene, and produce only one isomer of phytoene which is 15-cis phytoene without producing phytofluene, ζ-carotene, neurosporene or lycopene is/are unlimited and the prior art does not provide additional information regarding other modifications to increase and decrease the respective protein activity. As taught in the art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms. Zhou et al. (Cell Mol Life Sci 63:2260-2290, 2006; cited on Form PTO-892) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions. Kozak, M. (Gene 234:187-208, 1999; cited on 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of a recombinant Deinococcus bacterium as recited in the claims – a Deinococcus geothermalis bacterium with a disrupted gene encoding phytoene desaturase (crtI) and overexpressing a gene encoding 1-deoxy-D-xylulose 5-phosphate synthase (DXS) from Deinococcus yunweinensis or a R238C mutant thereof, a gene encoding isopentenyl-diphosphate delta-isomerase (IDI) from Deinococcus yunweinensis, a gene encoding farnesyl pyrophosphate synthase (FPPS) from Deinococcus geothermalis, and a gene encoding phytoene synthase (CrtB) from Deinococcus geothermalis. Other than increasing protein activity by overexpressing a gene encoding the respective protein or decreasing protein activity by deletion of the corresponding gene, one of skill in the art would recognize a high level of unpredictability in the art of genetic modification(s) to increase or decrease a desired protein activity, the specification fails to disclose any other modification(s) to achieve the recited increased or decreased activity. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of increasing protein activity by overexpressing a gene and decreasing protein activity by deletion of the corresponding gene, it was not routine in the art to screen by a trial and error process for all other modifications to achieve increased or decreased protein activity.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 24-38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the 
The claims recite a genus of recombinant Deinococcus bacteria genetically modified to exhibit increased phytoene synthase activity and decreased phytoene desaturase activity, and optionally wherein the phytoene synthase is encoded by a native phytoene synthase comprising a mutation improving phytoene synthase activity of the encoded enzyme (claim 29), and the Deinococcus bacteria are genetically modified to express a gene encoding a feedback resistant phytoene synthase (claim 30), further exhibit increased FPP synthase activity (claim 31), further exhibit increased DXP synthase and/or IPP isomerase activities (claim 32), produce at least 20 mg/g DCW (dry cell weight) of phytoene (claims 35-36), and produces only one isomer of phytoene which is 15-cis phytoene, and does not produce phytofluene, ζ-carotene, neurosporene or lycopene (claim 37).
The genetic modification(s) to improve phytoene synthase activity, increase phytoene synthase activity, decrease phytoene desaturase activity, express a gene encoding a feedback resistant phytoene synthase, exhibit increased FPP synthase activity, exhibit increased DXP synthase and/or IPP isomerase activities, produce at least 20 mg/g DCW (dry cell weight) of phytoene, and produce only one isomer of phytoene which is 15-cis phytoene without producing phytofluene, ζ-carotene, neurosporene or lycopene is/are unlimited and encompasses, e.g., any genetic  proteins and nucleic acids that can serve as transcription/translation regulators and/or activators/inhibitors of the activities of the recited proteins; and/or mutations in the regulatory/coding regions of genes to activate/inactivate the activities of the recited proteins. The specification discloses the following representative species of the recited genus of recombinant Deinococcus bacteria – a Deinococcus geothermalis bacterium with a disrupted gene encoding phytoene desaturase (crtI) and overexpressing a gene encoding 1-deoxy-D-xylulose 5-phosphate synthase (DXS) from Deinococcus yunweinensis or a R238C mutant thereof, a gene encoding isopentenyl-diphosphate delta-isomerase (IDI) from Deinococcus yunweinensis, a gene encoding farnesyl pyrophosphate synthase (FPPS) from Deinococcus geothermalis, and a gene encoding phytoene synthase (CrtB) from Deinococcus geothermalis. In this case, the claims encompass unlimited modifications to increase phytoene synthase activity, decrease phytoene desaturase activity, express a gene encoding a feedback resistant phytoene synthase, exhibit increased FPP synthase activity, exhibit increased DXP synthase and/or IPP isomerase activities, produce at least 20 mg/g DCW (dry cell weight) of phytoene, and produce only one isomer of phytoene which is 15-cis phytoene without producing phytofluene, ζ-carotene, neurosporene or lycopene. Given a broadest reasonable interpretation, the recited modifications encompass any genetic modification(s) that directly increase or decrease the respective activity of the recited protein, any genetic modification(s) that modify an expression regulatory sequence to activate/suppress expression of the gene encoding the protein; any genetic modification(s) that modify the polynucleotide sequence on the chromosome to activate/inactivate the activity of the protein; and any genetic modification(s) to a e.g., transcription factor) for activating/suppressing gene expression. Other than increasing protein activity by overexpressing a gene encoding the respective protein or decreasing protein activity by deletion of the corresponding gene, the specification fails to disclose any other modification(s) to achieve the recited increased or decreased activity or activities. The specification and prior art are silent with regard to the structural elements in the regulatory or coding region of the desired genes which need to be modified to obtain changes in transcription/translation, expression, or activity. The specification and prior art are also silent with regard to regulatory factors that activate or suppress gene expression. Other than increasing protein activity by overexpressing a gene encoding the respective protein or decreasing protein activity by deletion of the corresponding gene, no structure/function correlation has been provided that would allow one of skill in the art to determine which structural features in the desired genes are associated with increased/decreased expression and/or regulatory factors that activate/suppress gene expression. In this case, the genus is highly variant, encompassing any modification(s) to a microorganism to increase or decrease the respective protein activity and, as described in detail above, there is a high level of unpredictability regarding modifying the complex intracellular network directing and controlling the transcription and translation of proteins in a prokaryotic microorganism. In view of the widely variant genus and the unpredictability in the art, the disclosed representative species as described above fail to reflect the wide variation among the members of the genus. As such, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-27, 30-32, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Microbiol. 153:1642-1652, 2007; cited on the IDS filed on June 17, 2019; hereafter “Xu”). 
The claims are drawn to a method of producing phytoene comprising culturing a recombinant Deinococcus bacterium under conditions suitable to produce phytoene, and optionally recovering said phytoene, wherein said recombinant Deinococcus bacterium is genetically modified to exhibit increased phytoene synthase activity and decreased phytoene desaturase activity.
Regarding claims 24-27 and 37, the reference of Xu discloses the identification of a phytoene desaturase gene in a Deinococcus bacterium (p. 1643, column 2) and teaches a mutant Deinococcus bacterium with a partially deleted phytoene desaturase gene (p. 1644, column 1). Xu discloses culturing the mutant Deinococcus bacterium and analyzing the carotenoids produced by the mutant, noting that 15,15’-cis-phytoene is 
Xu does not disclose the mutant Deinococcus bacterium is genetically modified to exhibit increased phytoene synthase activity as recited in claim 24. However, in view of the indefiniteness of the phrase “increased phytoene synthase activity”, the mutant Deinococcus bacterium of Xu is considered to be encompassed by claim 24. 
Regarding claim 30, Xu does not disclose the mutant Deinococcus bacterium is genetically modified to express a gene encoding a feedback resistant phytoene synthase. However, in view of the indefiniteness of the phrase “feedback resistant phytoene synthase”, the mutant Deinococcus bacterium of Xu is considered to be encompassed by claim 30. 
Regarding claims 31 and 32, Xu does not disclose the mutant Deinococcus bacterium further exhibits increased FPP synthase activity and further exhibits increased DXP synthase and/or IPP isomerase activities. However, in view of indefiniteness of the phrases “increased FPP synthase activity” and “increased DXP synthase and/or IPP isomerase activities”, the mutant Deinococcus bacterium disclosed by Xu is considered to be encompassed by claims 31 and 32. 
Therefore, Xu anticipates claims 24-27, 30-32, and 37. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ausich et al. (US Patent 5,545,816; cited on the IDS filed on June 17, 2019; hereafter “Ausich”) in view of 
Tian et al. (Trends Microbiol. 18:512-520, 2010; cited on the IDS filed on June 17, 2019; hereafter “Tian”), 
Gerber et al. (J. Appl. Microbiol. 119:1-10, 2015; cited on Form PTO-892; hereafter “Gerber”),
Chabot et al. (WO 2015/189428 A1; cited on the IDS filed on June 17, 2019; hereafter “Chabot”), and
Xu et al. (Microbiol. 153:1642-1652, 2007; cited on the IDS filed on June 17, 2019; hereafter “Xu”). 
The claims are drawn to a method of producing phytoene comprising culturing a recombinant Deinococcus bacterium under conditions suitable to produce phytoene, and optionally recovering said phytoene, wherein said recombinant Deinococcus bacterium is genetically modified to exhibit increased phytoene synthase activity and decreased phytoene desaturase activity.
The reference of Ausich discloses a phytoene production pathway with the initial step of converting FPP and IPP to geranylgeranyl pyrophosphate (GGPP), which is catalyzed by GGPP synthase, followed by conversion of GGPP to phytoene, which is catalyzed by phytoene synthase (paragraph bridging columns 7 and 8). Ausich discloses a prokaryotic host cell transformed with genes encoding geranylgeranyl E. coli (Example 5, beginning at column 43) and S. cerevisiae (Example 6, beginning at column 44).
Regarding claim 30, in view of indefiniteness of the phrase “feedback resistant phytoene synthase”, the phytoene synthase disclosed by Ausich is considered to be encompassed by claim 30.  
The differences between Ausich and the claimed invention are:
1)	Ausich does not disclose a Deinococcus bacterium as the prokaryotic host cell as recited in claims 24 and 31-34; and 
2)	Ausich does not disclose inactivating a gene encoding phytoene desaturase as recited in claims 24-27. 
the well-known robustness of this
bacterium and its physiological speciﬁcities makes it an
attractive chassis for future biotechnological application
the well-known robustness of this
bacterium and its physiological speciﬁcities makes it an
attractive chassis for future biotechnological applications
Regarding difference 1), the reference of Tian teaches that Deinococcus bacteria have the ability to produce carotenoids (p. 512, column 2, bottom). Tian discloses that phytoene is the first carotenoid formed in the carotenoid biosynthesis pathway and is formed from conversion of FPP and IPP to GGPP by GGPP synthase and conversion of GGPP to phytoene by phytoene synthase (paragraph bridging pp. 513-515; Figure 2).
The reference of Gerber teaches that Deinococcus species are an attractive alternative to E. coli and S. cerevisiae for use in industrial biotechnology (p. 1, Summary), specifically noting the well-studied species of Deinococcus radiodurans R1 and Deinococcus geothermalis (paragraph bridging pp. 1 and 2). Gerber teaches that Deinococcus grow at temperatures ranging from 4 to 55oC (p. 1, column 1, bottom).
Regarding claims 31 and 32, in view of indefiniteness of the phrases “increased FPP synthase activity” and “increased DXP synthase and/or IPP isomerase activities”, the Deinococcus bacteria disclosed by Tian and Gerber are considered to be encompassed by claims 31 and 32. 
Regarding difference 2), the reference of Chabot teaches genetically modifying a Deinococcus bacterium to overproduce a desired carotenoid by overexpressing native enzymes producing the carotenoid and inactivating a gene encoding an enzyme immediately downstream of the desired carotenoid (p. 44, line 23 to p. 45, line 18). 
The reference of Xu teaches the identification of a phytoene desaturase gene in a Deinococcus bacterium (p. 1643, column 2) and that inactivating the phytoene desaturase gene in a Deinococcus bacterium resulted in the accumulation of 15,15’-cis-phytoene as the only detectable carotenoid (p. 1646, column 2, top; Figure 2(e); p. 1647, column 1), whereas Deinococcus bacteria expressing the phytoene desaturase gene did not accumulate phytoene and instead accumulated deinoxanthin (Figures 2(a) and 2(c)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ausich, Tian, Gerber, Chabot, and Xu to use a Deinococcus bacterium overexpressing phytoene synthase and having an inactivated phytoene desaturase gene in the method of Ausich. 
Deinococcus bacterium as the bacterial host cell in the method of Ausich because Ausich discloses the host cell is preferably a bacterial cell and can be a host cell that already produces phytoene, Tian and Xu each teaches that Deinococcus bacteria produce phytoene, and Gerber discloses the use of Deinococcus species for biotechnology applications, particularly the two most well-studied species of Deinococcus radiodurans and Deinococcus geothermalis.
One would have been motivated to and would have had a reasonable expectation of success to inactivate the gene encoding phytoene desaturase to abolish all phytoene desaturase activity because Ausich is directed to producing phytoene, Xu teaches that knockout of the phytoene desaturase gene in a Deinococcus bacterium resulted in the accumulation of phytoene as the only carotenoid, whereas Deinococcus bacteria expressing the phytoene desaturase gene did not accumulate phytoene, which is consistent with the teachings of Chabot to inactivate a gene encoding an enzyme immediately downstream of a desired carotenoid to prevent further metabolism of the desired carotenoid.
Regarding claims 35 and 36, the combination of references does not teach or suggest the limitations of claims 35 and 36. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since a Deinococcus bacterium overexpressing phytoene synthase and having a knockout of the phytoene desaturase gene is the same as recited in the claims, it is presumed that a Deinococcus 
Therefore, the method of claims 24-8 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ausich et al. (US Patent 5,545,816; cited on the IDS filed on June 17, 2019; hereafter “Ausich”) in view of 
Tian et al. (Trends Microbiol. 18:512-520, 2010; cited on the IDS filed on June 17, 2019; hereafter “Tian”), 
Gerber et al. (J. Appl. Microbiol. 119:1-10, 2015; cited on Form PTO-892; hereafter “Gerber”),
Henke et al. (Mar. Drugs 14:124, June 2016, 21 pages; cited on Form PTO-892; hereafter “Henke”), and
Xu et al. (Microbiol. 153:1642-1652, 2007; cited on the IDS filed on June 17, 2019; hereafter “Xu”). 
The claims are drawn to a method of producing phytoene comprising culturing a recombinant Deinococcus bacterium under conditions suitable to produce phytoene, and optionally recovering said phytoene, wherein said recombinant Deinococcus bacterium is genetically modified to exhibit increased phytoene synthase activity and decreased phytoene desaturase activity.
The reference of Ausich discloses a phytoene production pathway with the initial step of converting FPP and IPP to geranylgeranyl pyrophosphate (GGPP), which is E. coli (Example 5, beginning at column 43) and S. cerevisiae (Example 6, beginning at column 44).
Regarding claim 30, in view of indefiniteness of the phrase “feedback resistant phytoene synthase”, the phytoene synthase disclosed by Ausich is considered to be encompassed by claim 30.  
The differences between Ausich and the claimed invention are:
1)	Ausich does not disclose a Deinococcus bacterium as the prokaryotic host cell as recited in claims 24 and 31-34; and 
2)	Ausich does not disclose inactivating a gene encoding phytoene desaturase as recited in claims 24-27. 
the well-known robustness of this
bacterium and its physiological speciﬁcities makes it an
attractive chassis for future biotechnological application
the well-known robustness of this
bacterium and its physiological speciﬁcities makes it an
attractive chassis for future biotechnological applications
Regarding difference 1), the reference of Tian teaches that Deinococcus bacteria have the ability to produce carotenoids (p. 512, column 2, bottom). Tian discloses that phytoene is the first carotenoid formed in the carotenoid biosynthesis pathway and is formed from conversion of FPP and IPP to GGPP by GGPP synthase and conversion of GGPP to phytoene by phytoene synthase (paragraph bridging pp. 513-515; Figure 2).
Deinococcus species are an attractive alternative to E. coli and S. cerevisiae for use in industrial biotechnology (p. 1, Summary), specifically noting the well-studied species of Deinococcus radiodurans R1 and Deinococcus geothermalis (paragraph bridging pp. 1 and 2). Gerber teaches that the well-known robustness of this bacterium and its physiological specificities make it an attractive chassis for future biotechnological applications (p. 1, column 2). Regarding claim 38, Gerber discloses that species of Deinococcus grow at temperatures ranging from 4 to 55oC (p. 1, column 1, bottom).
Regarding claims 31 and 32, in view of indefiniteness of the phrases “increased FPP synthase activity” and “increased DXP synthase and/or IPP isomerase activities”, the Deinococcus bacteria disclosed by Tian and Gerber are considered to be encompassed by claims 31 and 32. 
Regarding difference 2), the reference of Henke teaches genetically modifying a bacterium to overproduce a desired carotenoid by overexpressing native enzymes producing the carotenoid and inactivating a gene encoding an enzyme immediately downstream of the desired carotenoid (p. 3, bottom and Figure 1). 
The reference of Xu teaches the identification of a phytoene desaturase gene in a Deinococcus bacterium (p. 1643, column 2) and that inactivating the phytoene desaturase gene in a Deinococcus bacterium resulted in the accumulation of 15,15’-cis-phytoene as the only detectable carotenoid (p. 1646, column 2, top; Figure 2(e); p. 1647, column 1), whereas Deinococcus bacteria expressing the phytoene desaturase gene did not accumulate phytoene and instead accumulated deinoxanthin (Figures 2(a) and 2(c)).
Deinococcus bacterium overexpressing phytoene synthase and having an inactivated phytoene desaturase gene in the method of Ausich. 
One would have been motivated to and would have had a reasonable expectation of success to use a Deinococcus bacterium as the bacterial host cell in the method of Ausich because Ausich discloses the host cell is preferably a bacterial cell and can be a host cell that already produces phytoene, Tian and Xu each teaches that Deinococcus bacteria produce phytoene, and Gerber discloses the use of Deinococcus species for biotechnology applications, particularly the two most well-studied species of Deinococcus radiodurans and Deinococcus geothermalis.
One would have been motivated to and would have had a reasonable expectation of success to inactivate the gene encoding phytoene desaturase to abolish all phytoene desaturase activity because Ausich is directed to producing phytoene, Xu teaches that knockout of the phytoene desaturase gene in a Deinococcus bacterium resulted in the accumulation of phytoene as the only carotenoid, whereas Deinococcus bacteria expressing the phytoene desaturase gene did not accumulate phytoene and further metabolized the phytoene, which is consistent with the teachings of Henke to inactivate a gene encoding an enzyme immediately downstream of a desired carotenoid to prevent further metabolism of the desired carotenoid.
Regarding claims 35 and 36, the combination of references does not teach or suggest the limitations of claims 35 and 36. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, Deinococcus bacterium overexpressing phytoene synthase and having a knockout of the phytoene desaturase gene is the same as recited in the claims, it is presumed that a Deinococcus bacterium overexpressing phytoene synthase and having a knockout of the phytoene desaturase gene is able to produce phytoene as recited in claims 35 and 36. 
Therefore, the method of claims would have been obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Status of the claims:
Claims 24-45 are pending.
Claims 39-45 are withdrawn. 
Claims 24-38 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/David Steadman/Primary Examiner, Art Unit 1656